802 F.2d 456
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.DONALD W. ANDERSON, PLaintiff-Appellantv.VANTAGE PRESS, INC., Defendant-Appellee.
No. 86-3066
United States Court of Appeals, Sixth Circuit.
Aug. 4, 1986.

1
BEFORE:  MERRITT and MARTIN, Circuit Judges;  and WEBER, District Judge*

ORDER

2
The plaintiff moves for in forma pauperis status on appeal from the district court's judgment dismissing his diversity contract case.  After filing his motion, the plaintiff paid the appellate filing fee.  Therefore, the motion for in forma pauperis status is denied as moot.


3
Based upon the plaintiff's motion, this appeal was referred to a panel of the Court pursuant to Rule 9(a), Rules of the Sixth Circuit.  After an examination of the record and the plaintiff's brief accompanying his motion, this panel agrees unanimously that oral argument is not needed.  Rule 34(a), Federal Rules of Appellate Procedure.


4
The plaintiff filed his complaint in the federal district court in Toledo, Ohio alleging that the defendant breached an agreement to publish his book, Permutations of the Revolutionary.    The defendant filed a motion to dismiss based on a clause in the contract dictating that the New York state courts were the only jurisdiction for any action concerning the agreement.  The defendant also argued that the case should be dismissed because the plaintiff was a member of a class in a class action suit that was pending in the New York state courts.  The district court agreed with both of the defendant's arguments and dismissed the case.


5
The general rule is that the parties to a contract may agree in advance to submit to the jurisdiction of a particular court.  National Equipment Rental, Ltd. v. Szukhent, 375 U.S. 311, 315-16 (1964);  Furbee v. Vantage Press, Inc., 464 F.2d 835, 836 (D.C. Cir. 1972);  Rauch v. Day & Night Manufacturing Corp., 576 F.2d 697, 700 (6th Cir. 1978) (dicta).  So long as there is nothing unreasonable in such a provision, it is valid.  Furbee, supra.    In the present case, the plaintiff made no allegations that would show that the choice of jurisdiction provision was unreasonable.  So the district court was correct to dismiss the case on this ground.


6
The motion for in forma pauperis status is denied as moot.  The judgment of the district court is affirmed under Rule 9(d)(3), Rules of the Sixth Circuit, because the issues are not substantial and do not require oral argument.



*
 The Honorable Herman J. Weber, U.S. District Judge for the Southern District of Ohio, sitting by designation